 

CaSe 18-05977-|\/||\/|13 Filed 12/05/18 Entered 12/06/18 12214246 DOC 37 PQ. 1 Of 3

 

 

CSD 1182 [07/01/18]
Name, Address, Telephone No. & |.D. No.

tazs’“)~l/l~om gt magic -5 Pz-z l=ua
§O»/~<\ Q‘W U‘°" Q}“( x 1 -¢z,i'i v

. z :\.- §
‘ ,"\ l:
\' ., ,‘ t L, §.'

...¢_£§ w'-?-,*

 

 

UN|TED STATES BANKRUPTCY COURT
SOUTHERN DISTR|CT OF CALlFORN|A
325 West F Street, San Diego, California 92101-6991

lfM\»\J/w» \/vl@\“?~@v»

 

|n Re

BANKRUPTCY NO.

\S/' 05`877

 

Tax i.D_(ElN)#; /s.s.#;xxx-xx-_(_/{_L_Q'O Debtor.
NoTlcE oF MoTloN FoR £M §)_(§( Q _J£ Dl§\/V\l SSM/{

f TO: A\i rawl/wl Wm`,s

 

You are herewith served With the attached Motion by , Movant,

for: m W\M`LO"A .\-D \f¢AQ/¢d=€ GLTl`/Y\\.SS’\/’

 

and any accompanying declarations.
lf you object to the Court granting the relief requested in the lV|otion:
1. You are required to obtain a hearing date and time from the appropriate Courtroom Deputy for the judge

assigned to this bankruptcy case. Determine which deputy to call by looking at the Bankruptcy Case No. in the
above caption of this notice. lf the case number is followed by the letters:

- MM - call (619) 557-7407 - DEPARTMENT ONE (Room 218)
- LA - call (619) 557-6594 - DEPARTMENT TWO (Room 118)
- LT - call (619) 557-6018 - DEPARTMENT THREE (Room 129)
- CL - call (619) 557-6019 - DEPARTMENT F|VE (Room 318)
2. Within fourteen (14)1 days from the date of service of the motion, you are further required to serve a copy of

your Declaration in Opposition to Motion and separate Request and Notice of Hearing [Loca| Form CSD
11842] upon the undersigned moving party, together With any opposing papers. The opposing declaration must
be signed and verified in the manner prescribed by FRBP 9011, and the declaration must:

 

1Depending on how you were served, you may have additional time for response. See FRBP 9006.

2You may obtain Local Form CSD 1184 from the omce of the C|erk of the U.S. Bankruptcy Court.

CSD 1182 [Continued on Page 2]

n ¢9
Dogct)q?? mt

 

 

 

%_
CaSe 18-05977-|\/||\/|13 Filed 12/05/18 Ent€l’€d 12/06/18 12214246 DOC 37 PQ. 2 Of 3

CSD 1182 (Page 2) [07/01/18]

a. identify the interest of the opposing party; and
b. state, with particularity, the grounds for the opposition.
3. You must file the original and one copy of the Dec|aration and Request and Notice of Hearing with proof of service

with the Clerk of the U.S. Bankruptcy Court at 325 West F Street, San Diego, California 92101-6991, no later than
the next business day following the date of service.

lf you fail to serve your “Dec|aration in Opposition to |ntended Action” and “Request and Notice of
Hearing” within the 14-day1 period provided bythis notice, no hearing will take place, you will lose your opportunity for
hearing, and the debtor or trustee may proceed to take the intended action.

WBY` .. lil/t?l\l`/

Ml‘wr/L“VM LLLHA~'

Attorney for Moving Party
¢*"“’ `
CERT|F|CATE OF SERV|CE

|, the undersigned whose address appears below, certify:

That | am, and at all relevant times was, more than 18 years of age;

That on the day of , 20 . l served a true copy of the within NOT|CE OF MOT|ON,

together with the following pleadings [describe any other papers] on the following persons listed below by the mode of
service shown below:

List additional papers:

j" 1. To Be Served by the Court via Notice of E|ectronic Filing (“NEF”):

Under controlling Local Bankruptcy Rules(s) (“LBR"), th document(s) listed above will be served by the
court via NEF and hyperlink to the document. On l l /Q-B/Z l f , l checked the ClV|/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following person(s) are on the E|ectronic Mai|
Notice List to receive NEF transmission at the e-mail address(es) indicated and/or as checked below:

m Attorney for Debtor (or Debtor), if required:

,_Wlm l

[___| Chapter 7 Trustee:

l:] For Chpt. 7, 11, & 12 cases: For ODD numbered Chapter 13 cases: |:| For EVEN numbered Chapter 13 cases:
UN|TED STATES TRUSTEE THOMAS H. BlLLlNGSLEA, JR., TRUSTEE DAV|D L. SKELTON, TRUSTEE
ustp.region15@usdoj.gov Billingslea@thb.coxatwork.com admin@ch13.sdcoxmai|.com

dskelton13@ecf.epiqsystems.com
CSD 1 182

_`_* "

 

 

CaSe 18-05977-|\/||\/|13 Fi|€d 12/05/18 Ent€l’€d 12/06/18 12214:46 DOC 37 PQ. 3 01 3
CSD 1182 (Page 3) [07/01/18]

2. Served by United States Mai|:

On , l served the following person(s) and/or entity(ies) at the last known

address(es) in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the
United States Mai| via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

I:I Attorney for Debtor (or Debtor), if required:

 

3. Served by Persona| De|ivery, Facsimi|e Transmission, Overnight De|ivery, or E|ectronic Mai|:

Under Fed.R.Civ.P.S and controlling LBR, on , | served the following person(s)

and/or entity(ies) by personal delivery, or (for those who consented in writing to such sen/ice method), by facsimile
transmission, by overnight delivery and/or electronic mail as follows:

I:I Attorney for Debtor (or Debtor), if required:

| declare under penalty of perjury under the laws of the United States of America that the statements made
in this proof of service are true and correct.

Executed on 11 (?/Y l j y KJUM/U(>m WMMM

(Typed Name and Signature) '

l@zs") mm se

(Address)

gm \>1 ey) all QJ/l,/

(Clty, State, ZIP Code)

 

CSD 1182

 

 

